MEMORANDUM **
Carlos Vitela appeals the decision of the magistrate judge denying his claim to disability insurance and supplemental security income benefits. The parties are familiar with the facts, and we do not repeat them here.
I
Substantial evidence supports the decision of the administrative law judge (“ALJ”) that Vitela retained the ca*717pacity to perform light exertional-level work. The ALJ provided specific and legitimate reasons to discount the opinion of a treating physician regarding Vitela’s physical limitations. See Lester v. Chater, 81 F.3d 821, 830 (9th Cir.1996). As we have held, “[t]he ALJ need not accept the opinion of any physician, including a treating physician, if that opinion is brief, conclusory, and inadequately supported by clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.2002). The ALJ also appropriately rejected medical reports from three Department of Social Services physicians to the extent that they relied on Vitela’s subjective pain complaints. When physicians’ opinions differ, greater weight is generally given to specialist opinions. See 20 C.F.R. § 404.1527(d)(5). The ALJ’s conclusion that these reports were contrary to the record is supported by substantial evidence, including a treating orthopedist’s opinion (Dr. McCann), a consulting specialist’s opinion (Dr. Bleecker), and a vocational feasibility study. The reasons given by the ALJ to discount evidence of Vitela’s mental limitations were likewise specific and legitimate. See Thomas, 278 F.3d at 957; Lester, 81 F.3d at 830.
Substantial evidence also supports the ALJ’s decision that Vitela did not suffer from a significant non-exertional limitation that would preclude reliance on the grids. See Tackett v. Apfel, 180 F.3d 1094, 1102 (9th Cir.1999) (noting “the fact that a non-exertional limitation is alleged does not automatically preclude application of the grids”) (citation omitted).
II
The ALJ identified sufficiently specific and cogent reasons to discount the testimony of Vitela and his wife regarding Vitela’s subjective complaints, including inconsistencies between their testimony and other areas of the record. See Greger v. Barnhart, 464 F.3d 968, 972 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.